Title: To Alexander Hamilton from Stephen Van Rensselaer, 6 November 1797
From: Van Rensselaer, Stephen
To: Hamilton, Alexander



Water Vliet [New York] November 6. 1797
Dear Sir

I received your letter on the subject of Mr. Hoffmans embarrassments altho I always feel disposed to aid those who are in distress & particularly those for whom I have a friendship yet when I reflect on the extent of the operation proposed & the sacrifices I should be obliged to make to fulfill my engagements if I became responsible a sense of duty to my family forbids me acceding to the proposition. I congratulate you on the birth of your son. I hope he may inherit your talents & virtues. My wife as well as myself are much flattered with the name & joins me in love to Mrs H & Children.
Your Aff

S. V Rensselear


The Genl. has had an attack in the stomach. He is better again & out.

